     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 1 of 130 Page ID #:1




1    WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     David Simantob, SBN 155790
2       David.Simantob@wilsonelser.com
     Linda T. Hoshide, SBN 190403
3       Linda.Hoshide@wilsonelser.com
     Shannon L. Santos, SBN 260112
4       Shannon.Santos@wilsonelser.com
     555 South Flower Street, Suite 2900
5    Los Angeles, California 90071-2407
     Tel.: (213)443-5100
6    Fax: (213)443-5101
7    Attorneys for Defendants, The Hanover Insurance
     Company and Citizens Insurance Company of America
8
9                           UNITED STATES DISTRICT COURT

10                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11
      TAAD GROUP, INC., a California              Case No.
12    corporation, doing business as
13    “PROTREND, LTD.”
14                            Plaintiff,    DEFENDANTS THE HANOVER
15
                                            INSURANCE COMPANY AND
          vs.                               CITIZENS INSURANCE
16                                          COMPANY OF AMERICA’S
17    THE HANOVER INSURANCE                 NOTICE OF REMOVAL OF
      COMPANY, a New Hampshire Corporation; ACTION
18    CITIZENS INSURANCE COMPANY OF         (28 U.S.C. § 1441(b))
19    AMERICA, a Michigan Corporation, and
      DOES 1 to 100, inclusive,
20
                                                  Action Filed:    March 2, 2020
21                            Defendants.
22

23

24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
25           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441(a), (b),
26   and 1446, Defendants THE HANOVER INSURANCE COMPANY and CITIZENS
27   INSURANCE COMPANY OF AMERICA (“Defendants”) hereby remove this action
28                                            1
         DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE COMPANY OF
                            AMERICA’S NOTICE OF REMOVAL OF ACTION
     3624451V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 2 of 130 Page ID #:2




1    from the Superior Court of California, County of Los Angeles, to this Court based on
2    diversity jurisdiction. In that regard, Defendants alleges as follows:
3            1.   On or about March 2, 2020, Plaintiff TAAD GROUP, INC., a California
4    corporation, doing business as “PROTREND, LTD.” (“TAAD”) filed suit in California
5    state court against Defendants in the action entitled TAAD GROUP, INC., a California
6    corporation, doing business as “PROTREND, LTD.” v. THE HANOVER INSURANCE
7    COMPANY, a New Hampshire Corporation; CITIZENS INSURANCE COMPANY OF
8    AMERICA, a Michigan Corporation, and DOES 1 to 100, inclusive, Superior Court of
9    the State of California, Los Angeles County, Case No. 20STCV08558 (“State Court
10   Action”). A true and correct copy of the complaint (“Complaint”) from the State Court
11   Action is attached as Exhibit “A” hereto.
12           2.   Defendants were served with a copy of the Complaint and summons filed
13   in the State Court Action on April 8, 2020. In addition, the parties filed a series of
14   stipulations to extend the time for Defendants to respond to the Complaint. The parties
15   recently stipulated to extend the current deadline for Defendants to respond to the
16   Complaint to August 31, 2020. A true and correct copy of all pleadings, process and
17   orders served on or by Defendants is attached as Exhibit “B” hereto.
18           3.   This case is a civil action of which this Court has original jurisdiction
19   under 28 U.S.C. § 1332 and is one which may be removed to this Court by the
20   Defendants pursuant to the provisions of 28 U.S.C. § 1441(b) in that it is a civil action
21   between citizens of different states and the matter in controversy exceeds the sum of
22   $75,000, exclusive of interest and costs, as further discussed below.
23           4.   Complete diversity exists between the parties of this action.
24           5.   TAAD Group, Inc., is an entity incorporated in the State of California with
25   its principal place of business in the State of California and thus, is a citizen of
26   California for the purposes of 28 U.S.C. § 1332. (Exh. “A” hereto, Complaint, ¶ 1.)
27           6.   The Hanover Insurance Company is an entity incorporated in the state of
28   New Hampshire with its principal place2 of business in the Commonwealth of
         DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE COMPANY OF
                            AMERICA’S NOTICE OF REMOVAL OF ACTION
     3624451V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 3 of 130 Page ID #:3




1    Massachusetts and, thus, is a citizen of New Hampshire or the Commonwealth of
2    Massachusetts for the purposes of 28 U.S.C. § 1332. (Exh. “A” hereto, Complaint, ¶
3    2.)
4            7.    Citizens Insurance Company of America is an entity incorporated in
5    Michigan with its principal place of business in the State of Michigan and, thus, is a
6    citizen of the State of Michigan for the purposes of 28 U.S.C. § 1332. (Exh. “A” hereto,
7    Complaint, ¶ 3.)
8            8.    The Defendants’ domiciles and principal places of business/locations of
9    incorporation were so at the time of the incidents alleged in the Complaint, at the time
10   of commencement of the State Court Action, and as of the date of this Notice of
11   Removal.
12           9.    Removal is proper as the amount in controversy exceeds $75,000. 28
13   U.S.C. §§ 1332(a), 1441(a). TAAD seeks recovery from Defendants for defense and
14   indemnity of an underlying action entitled The Dress Barn, Inc. v. Klauber Brothers,
15   Inc., United States District Court Case No. 1:18-cv-08085-DLC (“Underlying
16   Action.”) TAAD’s Complaint asserts that it incurred defense fees and costs and paid
17   $25,000 in settlement of the Underlying Action. (Exh. “A” hereto, Complaint, ¶14.)
18   The amount of attorneys’ fees incurred in the Underlying Action has not yet been
19   determined. In addition, TAAD alleges “bad faith denial of insurance coverage and
20   defense,” “breach of insurance agreements,” “intentional misrepresentation of
21   coverage,” and “negligent misrepresentation of coverage” and seeks additional
22   damages, punitive damages, and legal fees and costs from Defendants. (Exh. “A”
23   hereto, Complaint, ¶¶ 20, 23, 28, 33.) While the Complaint does not specify the total
24   amount of attorneys’ fees and costs incurred in the Underlying Action or incurred in
25   this action for which TAAD also seeks as damages, by letter emailed to counsel for
26   Defendants on July 2, 2020 (but dated July 1, 2020) counsel for TAAD advised that
27   TAAD’s attorneys fees and costs incurred in defense of the Underlying Action and in
28   this action, for which TAAD also seeks recovery,
                                              3       totals $136,400.90. Therefore, the
           DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE COMPANY OF
                              AMERICA’S NOTICE OF REMOVAL OF ACTION
     3624451V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 4 of 130 Page ID #:4




1    amount in controversy is in excess of $75,000 as TAAD is seeking at least $25,000
2    paid in settlement and $136,400.90 paid in attorneys’ fees and costs in reimbursement
3    from Defendants. 28 USC § 1446(b)(3) (The 30-day removal period starts to run only
4    upon defendant's receipt of an “amended pleading, motion, order or other paper from
5    which it may first be ascertained that the case is … removable.”); Uribe v. Autozone,
6    Inc. (9th Cir. 2006) 166 F.App'x 896, 897 (“The district court properly relied upon a
7    pre-removal settlement letter to conclude that the amount in controversy exceeded the
8    jurisdictional minimum for diversity jurisdiction under 28 U.S.C. § 1332.”); Cohn v.
9    PetSmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002). A true and correct copy of the email
10   dated July 2, 2020 with the attached redacted letter dated July 1, 2020, without
11   enclosures, from counsel for TAAD to counsel for Defendants is attached hereto as
12   Exhibit “C.”
13           10.    If TADD initially filed this lawsuit in federal court, this Court would have
14   had diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
15           11.    Removal is proper under 28 U.S.C. §§ 1441(a), (b), 1446.
16           12.    The exception to removal based on diversity citizenship in 28 U.S.C. §
17   1441(b)(2) does not apply as there are no Defendants of the State of California which
18   have been “joined and served” in the State Court Action.
19           13.    This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(1).
20           14.    Removal has been perfected within one year of the commencement of the
21   State Court Action as required by 28 U.S.C. § 1446(c).
22           15.    Pursuant to 28 U.S.C. § 1446(d), Defendants are serving all adverse
23   parties with a copy of this Notice or Removal.
24           16.    Pursuant to 28 U.S.C. § 1446(d), Defendants are filing a copy of this
25   Notice of Removal in the State Court Action.
26   ///
27   ///
28   ///                                        4
           DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE COMPANY OF
                              AMERICA’S NOTICE OF REMOVAL OF ACTION
     3624451V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 5 of 130 Page ID #:5




1            For these reasons, Defendants respectfully request that this case be removed
2    from California state court to this Court.
3     Dated: July 31, 2020                    WILSON, ELSER, MOSKOWITZ,
4                                             EDELMAN & DICKER LLP
5

6
                                              By:    /s/David Simantob
7
                                                    David Simantob
8                                                   Linda T. Hoshide
                                                    Shannon L. Santos
9
                                                    Attorneys for Defendants,
10                                                  THE HANOVER INSURANCE
                                                    COMPANY and CITIZENS
11
                                                    INSURANCE COMPANY OF
12                                                  AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            5
         DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE COMPANY OF
                            AMERICA’S NOTICE OF REMOVAL OF ACTION
     3624451V.1
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 6 of 130 Page ID #:6




               EXHIBIT A
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 7 of 130 Page ID #:7

                                                                                    
                                                                                       
                                                                                  
                                                                                           
            
                  !       "
             #$%  & '(
            )  ($%*+%,#

                    

                      "-% ./   ( '((0% 1




                       !   "               !  #              $

                            ++/ !89:;$  6$ ( 6$ ;&(6%6%< + 9=<8  ':8+ < 9*;+ >6$ ( 6$ ( &6$
                                       /(6
"# %&                     #
" '                              '" 2
                                        ? '=
 "                            ( ( %#%#
 $!#        $           " (  '-( $%  + &$%+
   !"                @- ;     '   ( 0,
("                     & 
        $ "                '" 2
       %& ' %&                 '" 2
   #                            (2 (        ( &   $ 8( /(0 $ <A" (2 ;   /(0
                                       

                                          '9;

                                       < &      ( ( $% '   ;     %    &( &B 6

                                   " (  '-(
                                C2& '( '( 
                                       @ ( $%*+%#
 )*                            ##
                                       *D +     ( B7 &(4& 76




                                                                                  ;    %  /
                                                                                    (  2"&-2  ( ( ((&    
                                                                                   " ( 3  2 4" " "  &- 2  " 22 (
                                                                                  (  "(   5  4  6    (  2   (
                                                                                     (( (  & & "   ( ( (    ( $ (
                                                                                        (  2  $ ( 7 2($  -   ( 
                                                                                     (2  ( 2      ( ( &6 8 "( 
                                                                                  " &   ("( 2 2      ( 2   (4
                                                                                  "" "(  ( 6 ' (   (2 &  "(
                                                                                       "(  " 4  &-$  ( ((6
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 8 of 130 Page ID #:8
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 9 of 130 Page ID #:9
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 10 of 130 Page ID #:10
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 11 of 130 Page ID #:11
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 12 of 130 Page ID #:12
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 13 of 130 Page ID #:13
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 14 of 130 Page ID #:14
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 15 of 130 Page ID #:15
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 16 of 130 Page ID #:16
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 17 of 130 Page ID #:17
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 18 of 130 Page ID #:18
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 19 of 130 Page ID #:19
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 20 of 130 Page ID #:20
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 21 of 130 Page ID #:21
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 22 of 130 Page ID #:22
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 23 of 130 Page ID #:23
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 24 of 130 Page ID #:24
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 25 of 130 Page ID #:25
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 26 of 130 Page ID #:26
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 27 of 130 Page ID #:27
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 28 of 130 Page ID #:28
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 29 of 130 Page ID #:29
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 30 of 130 Page ID #:30
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 31 of 130 Page ID #:31
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 32 of 130 Page ID #:32
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 33 of 130 Page ID #:33
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 34 of 130 Page ID #:34
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 35 of 130 Page ID #:35
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 36 of 130 Page ID #:36
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 37 of 130 Page ID #:37
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 38 of 130 Page ID #:38
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 39 of 130 Page ID #:39
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 40 of 130 Page ID #:40
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 41 of 130 Page ID #:41
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 42 of 130 Page ID #:42
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 43 of 130 Page ID #:43
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 44 of 130 Page ID #:44
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 45 of 130 Page ID #:45
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 46 of 130 Page ID #:46
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 47 of 130 Page ID #:47
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 48 of 130 Page ID #:48
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 49 of 130 Page ID #:49
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 50 of 130 Page ID #:50
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 51 of 130 Page ID #:51
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 52 of 130 Page ID #:52
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 53 of 130 Page ID #:53
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 54 of 130 Page ID #:54
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 55 of 130 Page ID #:55
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 56 of 130 Page ID #:56
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 57 of 130 Page ID #:57
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 58 of 130 Page ID #:58
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 59 of 130 Page ID #:59
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 60 of 130 Page ID #:60




                EXHIBIT B
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 61 of 130 Page ID #:61

                                                                                     
                                                                                        
                                                                                   
                                                                                            
             
                   !       "
              #$%  & '(
             )  ($%*+%,#

                     

                       "-% ./   ( '((0% 1




                        !   "               !  #              $
 
                             ++/ !89:;$  6$ ( 6$ ;&(6%6%< + 9=<8  ':8+ < 9*;+ >6$ ( 6$ ( &6$
                                        /(6
"# %&                      #
" '                               '" 2
                                         ? '=
 "                             ( ( %#%#
 $!#         $           " (  '-( $%  + &$%+
   !"                 @- ;     '   ( 0,
("                      & 
         $ "                '" 2
        %& ' %&                 '" 2
   #                             (2 (        ( &   $ 8( /(0 $ <A" (2 ;   /(0
                                        

                                           '9;

                                        < &      ( ( $% '   ;     %    &( &B 6

                                    " (  '-(
                                 C2& '( '( 
                                        @ ( $%*+%#
 )*                             ##
                                        *D +     ( B7 &(4& 76




                                                                                   ;    %  /
                                                                                     (  2"&-2  ( ( ((&    
                                                                                    " ( 3  2 4" " "  &- 2  " 22 (
                                                                                   (  "(   5  4  6    (  2   (
                                                                                      (( (  & & "   ( ( (    ( $ (
                                                                                         (  2  $ ( 7 2($  -   ( 
                                                                                      (2  ( 2      ( ( &6 8 "( 
                                                                                   " &   ("( 2 2      ( 2   (4
                                                                                   "" "(  ( 6 ' (   (2 &  "(
                                                                                        "(  " 4  &-$  ( ((6
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 62 of 130 Page ID #:62
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 63 of 130 Page ID #:63
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 64 of 130 Page ID #:64
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 65 of 130 Page ID #:65
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 66 of 130 Page ID #:66
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 67 of 130 Page ID #:67
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 68 of 130 Page ID #:68
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 69 of 130 Page ID #:69
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 70 of 130 Page ID #:70
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 71 of 130 Page ID #:71
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 72 of 130 Page ID #:72
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 73 of 130 Page ID #:73
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 74 of 130 Page ID #:74
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 75 of 130 Page ID #:75
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 76 of 130 Page ID #:76
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 77 of 130 Page ID #:77
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 78 of 130 Page ID #:78
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 79 of 130 Page ID #:79
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 80 of 130 Page ID #:80
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 81 of 130 Page ID #:81
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 82 of 130 Page ID #:82
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 83 of 130 Page ID #:83
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 84 of 130 Page ID #:84
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 85 of 130 Page ID #:85
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 86 of 130 Page ID #:86
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 87 of 130 Page ID #:87
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 88 of 130 Page ID #:88
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 89 of 130 Page ID #:89
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 90 of 130 Page ID #:90
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 91 of 130 Page ID #:91
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 92 of 130 Page ID #:92
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 93 of 130 Page ID #:93
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 94 of 130 Page ID #:94
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 95 of 130 Page ID #:95
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 96 of 130 Page ID #:96
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 97 of 130 Page ID #:97
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 98 of 130 Page ID #:98
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 99 of 130 Page ID #:99
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 100 of 130 Page ID #:100
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 101 of 130 Page ID #:101
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 102 of 130 Page ID #:102
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 103 of 130 Page ID #:103
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 104 of 130 Page ID #:104
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 105 of 130 Page ID #:105
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 106 of 130 Page ID #:106
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 107 of 130 Page ID #:107
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 108 of 130 Page ID #:108
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 109 of 130 Page ID #:109
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 110 of 130 Page ID #:110
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 111 of 130 Page ID #:111
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 112 of 130 Page ID #:112
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 113 of 130 Page ID #:113
                                                   Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 114 of 130 Page ID #:114




                                              1     WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
                                                    David Simantob, SBN 155790
                                              2         David.Simantob@wilsonelser.com
                                                    Linda T. Hoshide, SBN 190403
                                              3         Linda.Hoshide@wilsonelser.com
                                                    Shannon L. Santos, SBN 260112
                                              4         Shannon.Santos@wilsonelser.com
                                                    555 South Flower Street, Suite 2900
                                              5     Los Angeles, California 90071-2407
                                                    Tel.: (213)443-5100
                                              6     Fax: (213)443-5101

                                              7     Attorneys for Defendants The Hanover Insurance
                                                    Company and Citizens Insurance Company of
                                              8     America

                                              9                                 SUPERIOR COURT OF CALIFORNIA
                                              10                       COUNTY OF LOS ANGELES – CENTRAL DISTRICT
                                              11

                                              12     TAAD GROUP, INC., a California corporation,          Case No. 20STCV08558
                                                     doing business as “PROTREND, LTD.”
                                              13                                                          Hon. Monica Bachner
Electronically Received 05/22/2020 02:09 PM




                                                                                 Plaintiff,               Department 71
                                              14

                                              15           vs.
                                                                                                          STIPULATION EXTENDING
                                              16     THE HANOVER INSURANCE COMPANY, a                     DEFENDANTS THE HANOVER
                                                     New Hampshire Corporation; CITIZENS                  INSURANCE COMPANY AND
                                              17     INSURANCE COMPANY OF AMERICA, a                      CITIZENS INSURANCE COMPANY OF
                                                     Michigan Corporation, and DOES 1 to 100,             AMERICA’S TIME TO RESPOND TO
                                              18
                                                     inclusive,                                           THE COMPLAINT; AND [PROPOSED]
                                              19                                                          ORDER
                                                                                 Defendants.
                                              20

                                              21                                                          Action Filed: April 8, 2020
                                              22

                                              23           WHEREAS, Plaintiff filed the complaint in this action on April 8, 2020, and defendants, The
                                              24    Hanover Insurance Company and Citizens Insurance Company of America (collectively
                                              25    “Defendants”) was served through their statutory agent on April 13, 2020;
                                              26           WHEREAS, Defendants’ time to respond to the complaint is currently May 26, 2020;
                                              27           WHEREAS, Defendants have not previously requested the Court for an extension of time;
                                              28                                                     1
                                                       STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                                                                   COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
                                                    3649674V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 115 of 130 Page ID #:115




1            WHEREAS, the Parties agree that the deadline for Defendants to respond to the complaint

2     should be extended to June 9, 2020;

3            ACCORDINGLY, the Parties hereby stipulate and agree, through their counsel, that

4     Defendants shall respond to the complaint on or before June 9, 2020.

5     IT IS SO STIPULATED.

6
       Dated: May 22, 2020                          LAW OFFICE OF EDWARD CHONG, APC
7

8
9
                                                    By:
10                                                         Edward J. Chong, Esq.
                                                           Attorneys for Plaintiff,
11
                                                           TAAD GROUP, INC., a California
12                                                         corporation, doing business as “PROTREND,
                                                           LTD.”
13

14
       Dated:                                       WILSON, ELSER, MOSKOWITZ,
15                                                  EDELMAN & DICKER LLP
16

17
                                                    By:
18                                                         David Simantob
                                                           Linda T. Hoshide
19                                                         Shannon L. Santos
                                                           Attorneys for Defendants,
20                                                         THE HANOVER INSURANCE COMPANY
21                                                         and CITIZENS INSURANCE COMPANY OF
                                                           AMERICA
22

23

24

25

26

27

28                                                     2
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3649674V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 116 of 130 Page ID #:116




1            WHEREAS, the Parties agree that the deadline for Defendants to respond to the complaint

2     should be extended to June 9, 2020;

3            ACCORDINGLY, the Parties hereby stipulate and agree, through their counsel, that

4     Defendants shall respond to the complaint on or before June 9, 2020.

5     IT IS SO STIPULATED.

6
       Dated:                                       LAW OFFICE OF EDWARD CHONG, APC
7

8

9
                                                    By:
10                                                         Edward J. Chong, Esq.
                                                           Attorneys for Plaintiff,
11                                                         TAAD GROUP, INC., a California
12                                                         corporation, doing business as “PROTREND,
                                                           LTD.”
13

14
                May 22, 2020
       Dated:                                       WILSON, ELSER, MOSKOWITZ,
15                                                  EDELMAN & DICKER LLP
16

17
                                                    By:
18                                                         David Simantob
                                                           Linda T. Hoshide
19                                                         Shannon L. Santos
                                                           Attorneys for Defendants,
20                                                         THE HANOVER INSURANCE COMPANY
21                                                         and CITIZENS INSURANCE COMPANY OF
                                                           AMERICA
22

23

24

25

26

27

28                                                     2
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3649674V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 117 of 130 Page ID #:117




1                                                   ORDER

2            Having read and considered the Parties’ stipulation, and good cause appearing therefor, the

3     Court orders as follows:

4            Defendants, The Hanover Insurance Company and Citizens Insurance Company of America

5     (collectively “Defendants”), shall respond to the complaint on or before June 9, 2020.

6     IT IS SO ORDERED.

7
      DATED:
8                                                  Hon. Monica Bachner
                                                   Los Angeles County Superior Court Judge
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                      3
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3649674V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 118 of 130 Page ID #:118



                                         PROOF OF SERVICE
1
                         TAAD Group, Inc. v. The Hanover Insurance Company, et al.
2                                     LASC Case No. 20STCV08558
                                   Wilson Elser File No. 18756.00014
3
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
4
             I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
5     not a party to the within action; my business address is 555 South Flower Street, Suite 2900, Los
      Angeles, California 90071.
6
              On May 22, 2020, I caused the document described as STIPULATION EXTENDING
7     DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
      COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
8     to be served on the interested parties in this action as follows:

9     Edward J. Chong, Esq.
      Law Office of Edward Chong, APC
10    3325 Wilshire Boulevard, Suite 1250
      Los Angeles, CA 90010
11    Tel: (213) 386-1990
12    Fax: (213) 386-1800
      edlawla@gmail.com
13    hk.chonglaw@gmail.com
      Attorneys for Plaintiff
14    TAAD GROUP, INC., a California corporation,
      doing business as “PROTREND, LTD.”
15

16    ☒      ELECTRONIC. Based on a court order or an agreement of the parties to accept service by
             e-mail or electronic transmission, I caused the documents to be electronically served on each
17           of the designated counsel to the email address(es) provided. I did not receive, within a
             reasonable time after the transmission, any electronic message or other indication that the
18           transmission was unsuccessful.

19    ☒      STATE. I declare under penalty of perjury under the laws of the State of California that the
             foregoing is true and correct.
20
             Executed on May 22, 2020, at Los Angeles, California.
21

22                                                               /s/ Noemi Santiago
                                                                 NOEMI SANTIAGO
23

24

25

26

27

28                                                     4
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3649674V.2
                                                   Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 119 of 130 Page ID #:119




                                              1     WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
                                                    David Simantob, SBN 155790
                                              2         David.Simantob@wilsonelser.com
                                                    Linda T. Hoshide, SBN 190403
                                              3         Linda.Hoshide@wilsonelser.com
                                                    Shannon L. Santos, SBN 260112
                                              4         Shannon.Santos@wilsonelser.com
                                                    555 South Flower Street, Suite 2900
                                              5     Los Angeles, California 90071-2407
                                                    Tel.: (213)443-5100
                                              6     Fax: (213)443-5101

                                              7     Attorneys for Defendants The Hanover Insurance
                                                    Company and Citizens Insurance Company of
                                              8     America

                                              9
                                                                                SUPERIOR COURT OF CALIFORNIA
                                              10
                                                                       COUNTY OF LOS ANGELES – CENTRAL DISTRICT
                                              11

                                              12     TAAD GROUP, INC., a California corporation,          Case No. 20STCV08558
                                                     doing business as “PROTREND, LTD.”
                                              13                                                          Hon. Monica Bachner
                                                                                 Plaintiff,               Department 71
Electronically Received 06/05/2020 04:10 PM




                                              14

                                              15           vs.
                                                                                                          STIPULATION EXTENDING
                                              16     THE HANOVER INSURANCE COMPANY, a                     DEFENDANTS THE HANOVER
                                                     New Hampshire Corporation; CITIZENS                  INSURANCE COMPANY AND
                                              17     INSURANCE COMPANY OF AMERICA, a                      CITIZENS INSURANCE COMPANY OF
                                                     Michigan Corporation, and DOES 1 to 100,             AMERICA’S TIME TO RESPOND TO
                                              18
                                                     inclusive,                                           THE COMPLAINT; AND [PROPOSED]
                                              19                                                          ORDER
                                                                                 Defendants.
                                              20

                                              21                                                          Action Filed: April 8, 2020
                                              22

                                              23           WHEREAS, Plaintiff filed the complaint in this action on April 8, 2020, and defendants, The
                                              24    Hanover Insurance Company and Citizens Insurance Company of America (collectively
                                              25    “Defendants”) was served through their statutory agent on April 13, 2020;
                                              26           WHEREAS, Defendants’ time to respond to the complaint is currently June 9, 2020;
                                              27           WHEREAS, Defendants and Plaintiff previously stipulated to request the Court for an
                                              28    extension of time for two weeks from May 26, 2020 to June 9, 2020, which was granted;
                                                       STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                                                                   COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
                                                    3662619V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 120 of 130 Page ID #:120




1            WHEREAS, the Parties are exploring settlement and request the deadline for Defendants to

2     respond to the complaint should be extended to June 30, 2020;

3            ACCORDINGLY, the Parties hereby stipulate and agree, through their counsel, that

4     Defendants shall respond to the complaint on or before June 30, 2020.

5     IT IS SO STIPULATED.

6
       Dated: 06/05/2020                            LAW OFFICE OF EDWARD CHONG, APC
7

8

9
                                                    By:
10                                                        Edward J. Chong, Esq.
                                                          Attorneys for Plaintiff,
11
                                                          TAAD GROUP, INC., a California
12                                                        corporation, doing business as “PROTREND,
                                                          LTD.”
13

14
       Dated:   06/05/2020                          WILSON, ELSER, MOSKOWITZ,
15                                                  EDELMAN & DICKER LLP
16

17
                                                    By:
18                                                        David Simantob
                                                          Linda T. Hoshide
19                                                        Shannon L. Santos
                                                          Attorneys for Defendants,
20                                                        THE HANOVER INSURANCE COMPANY
21                                                        and CITIZENS INSURANCE COMPANY OF
                                                          AMERICA
22

23

24

25

26

27

28
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3662619V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 121 of 130 Page ID #:121




1                                                   ORDER

2            Having read and considered the Parties’ stipulation, and good cause appearing therefor, the

3     Court orders as follows:

4            Defendants, The Hanover Insurance Company and Citizens Insurance Company of America

5     (collectively “Defendants”), shall respond to the complaint on or before June 30, 2020.

6     IT IS SO ORDERED.

7
      DATED:      06/08/2020
8                                                  Hon. Monica Bachner
                                                   Los Angeles County Superior Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3662619V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 122 of 130 Page ID #:122



                                         PROOF OF SERVICE
1
                         TAAD Group, Inc. v. The Hanover Insurance Company, et al.
2                                     LASC Case No. 20STCV08558
                                   Wilson Elser File No. 18756.00014
3
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
4
             I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
5     not a party to the within action; my business address is 555 South Flower Street, Suite 2900, Los
      Angeles, California 90071.
6
              On June 5, 2020, I caused the document described as STIPULATION EXTENDING
7     DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
      COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
8     to be served on the interested parties in this action as follows:

9     Edward J. Chong, Esq.
      Law Office of Edward Chong, APC
10    3325 Wilshire Boulevard, Suite 1250
      Los Angeles, CA 90010
11    Tel: (213) 386-1990
12    Fax: (213) 386-1800
      edlawla@gmail.com
13    hk.chonglaw@gmail.com
      Attorneys for Plaintiff
14    TAAD GROUP, INC., a California corporation,
      doing business as “PROTREND, LTD.”
15

16    ☒      ELECTRONIC. Based on a court order or an agreement of the parties to accept service by
             e-mail or electronic transmission, I caused the documents to be electronically served on each
17           of the designated counsel to the email address(es) provided. I did not receive, within a
             reasonable time after the transmission, any electronic message or other indication that the
18           transmission was unsuccessful.

19    ☒      STATE. I declare under penalty of perjury under the laws of the State of California that the
             foregoing is true and correct.
20
             Executed on June 5, 2020, at Los Angeles, California.
21

22                                                               /s/ Noemi Santiago
                                                                 NOEMI SANTIAGO
23

24

25

26

27

28
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3662619V.1
                                                   Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 123 of 130 Page ID #:123




                                              1     WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
                                                    David Simantob, SBN 155790
                                              2         David.Simantob@wilsonelser.com
                                                    Linda T. Hoshide, SBN 190403
                                              3         Linda.Hoshide@wilsonelser.com
                                                    Shannon L. Santos, SBN 260112
                                              4         Shannon.Santos@wilsonelser.com
                                                    555 South Flower Street, Suite 2900
                                              5     Los Angeles, California 90071-2407
                                                    Tel.: (213)443-5100
                                              6     Fax: (213)443-5101

                                              7     Attorneys for Defendants The Hanover Insurance
                                                    Company and Citizens Insurance Company of
                                              8     America

                                              9                                 SUPERIOR COURT OF CALIFORNIA
                                              10                       COUNTY OF LOS ANGELES – CENTRAL DISTRICT
                                              11

                                              12     TAAD GROUP, INC., a California corporation,          Case No. 20STCV08558
                                                     doing business as “PROTREND, LTD.”
                                              13                                                          Hon. Monica Bachner
Electronically Received 06/25/2020 05:04 PM




                                                                                 Plaintiff,               Department 71
                                              14

                                              15           vs.
                                                                                                          STIPULATION EXTENDING
                                              16     THE HANOVER INSURANCE COMPANY, a                     DEFENDANTS THE HANOVER
                                                     New Hampshire Corporation; CITIZENS                  INSURANCE COMPANY AND
                                              17     INSURANCE COMPANY OF AMERICA, a                      CITIZENS INSURANCE COMPANY OF
                                                     Michigan Corporation, and DOES 1 to 100,             AMERICA’S TIME TO RESPOND TO
                                              18
                                                     inclusive,                                           THE COMPLAINT; AND [PROPOSED]
                                              19                                                          ORDER
                                                                                 Defendants.
                                              20

                                              21                                                          Action Filed: April 8, 2020
                                              22

                                              23           WHEREAS, Plaintiff filed the complaint in this action on April 8, 2020, and defendants, The
                                              24    Hanover Insurance Company and Citizens Insurance Company of America (collectively
                                              25    “Defendants”) was served through their statutory agent on April 13, 2020;
                                              26           WHEREAS, Defendants’ time to respond to the complaint is currently June 30, 2020;
                                              27

                                              28
                                                       STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                                                                   COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
                                                    3662619V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 124 of 130 Page ID #:124




 1           WHEREAS, Defendants and Plaintiff previously stipulated to request the Court for an

 2    extension of time for Defendants to respond to the complaint for two weeks from May 26, 2020 to

 3    June 9, 2020, which was granted;

 4           WHEREAS, Defendants and Plaintiff further stipulated to request the Court for an extension

 5    for Defendants to respond to the complaint from June 9, 2020 to June 30, 2020 as the parties are

 6    exploring settlement, which was granted;

 7           WHEREAS, the Parties are continuing their efforts to explore settlement and request the

 8    deadline for Defendants to respond to the complaint be extended to July 30, 2020;

 9           ACCORDINGLY, the Parties hereby stipulate and agree, through their counsel, that

10    Defendants shall respond to the complaint on or before July 30, 2020.

11    IT IS SO STIPULATED.

12
       Dated: June 25, 2020                         LAW OFFICE OF EDWARD CHONG, APC
13

14

15                                                  By:
                                                           Edward J. Chong, Esq.
16                                                         Attorneys for Plaintiff,
                                                           TAAD GROUP, INC., a California
17
                                                           corporation, doing business as “PROTREND,
18                                                         LTD.”

19     Dated: June 25, 2020                         WILSON, ELSER, MOSKOWITZ,
                                                    EDELMAN & DICKER LLP
20

21                                                  By:
22                                                         David Simantob
                                                           Linda T. Hoshide
23                                                         Shannon L. Santos
                                                           Attorneys for Defendants,
24                                                         THE HANOVER INSURANCE COMPANY
                                                           and CITIZENS INSURANCE COMPANY OF
25                                                         AMERICA
26

27

28
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3662619V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 125 of 130 Page ID #:125




1                                                   ORDER

2            Having read and considered the Parties’ stipulation, and good cause appearing therefor, the

3     Court orders as follows:

4            Defendants, The Hanover Insurance Company and Citizens Insurance Company of America

5     (collectively “Defendants”), shall respond to the complaint on or before July 30, 2020.

6     IT IS SO ORDERED.

7
      DATED:
8                                                  Hon. Monica Bachner
                                                   Los Angeles County Superior Court Judge
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3662619V.1
     Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 126 of 130 Page ID #:126



                                         PROOF OF SERVICE
1
                         TAAD Group, Inc. v. The Hanover Insurance Company, et al.
2                                     LASC Case No. 20STCV08558
                                   Wilson Elser File No. 18756.00014
3
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
4
             I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
5     not a party to the within action; my business address is 555 South Flower Street, Suite 2900, Los
      Angeles, California 90071.
6
              On June 25, 2020, I caused the document described as STIPULATION EXTENDING
7     DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
      COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
8     to be served on the interested parties in this action as follows:

9     Edward J. Chong, Esq.
      Law Office of Edward Chong, APC
10    3325 Wilshire Boulevard, Suite 1250
      Los Angeles, CA 90010
11    Tel: (213) 386-1990
12    Fax: (213) 386-1800
      edlawla@gmail.com
13    hk.chonglaw@gmail.com
      Attorneys for Plaintiff
14    TAAD GROUP, INC., a California corporation,
      doing business as “PROTREND, LTD.”
15

16    ☒      ELECTRONIC. Based on a court order or an agreement of the parties to accept service by
             e-mail or electronic transmission, I caused the documents to be electronically served on each
17           of the designated counsel to the email address(es) provided. I did not receive, within a
             reasonable time after the transmission, any electronic message or other indication that the
18           transmission was unsuccessful.

19    ☒      STATE. I declare under penalty of perjury under the laws of the State of California that the
             foregoing is true and correct.
20
             Executed on June 25, 2020, at Los Angeles, California.
21

22                                                               /s/ Noemi Santiago
                                                                 NOEMI SANTIAGO
23

24

25

26

27

28
         STIPULATION EXTENDING DEFENDANTS THE HANOVER INSURANCE COMPANY AND CITIZENS INSURANCE
                     COMPANY OF AMERICA’S TIME TO RESPOND TO THE COMPLAINT; AND ORDER
      3662619V.1
Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 127 of 130 Page ID #:127




                 EXHIBIT C
             Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 128 of 130 Page ID #:128

Hoshide, Linda T.
From:                                Hanna Kim <hk.chonglaw@gmail.com>
Sent:                                Thursday, July 2, 2020 1:44 PM
To:                                  Hoshide, Linda T.
Cc:                                  Simantob, David; Msk; Edward Chong; Assistant
Subject:                             Re: TAAD Group, Inc. dba Protrend, Ltd. v. The Hanover Ins. Co. and Citizens Insurance
                                     Company of America
Attachments:                         070220_LTR_Demand.pdf


[EXTERNAL EMAIL]

Dear Ms. Hoshide,

Please see attached demand letter.

Thank you,


--
Sincerely,

Hanna Kim
Legal Assistant

Law Office of Edward Chong, A Professional Corporation
3325 Wilshire Blvd., Suite 1250
Los Angeles, CA 90010

Office (213) 386-1990
Facsimile (213) 386-1800
The foregoing name, telephone, telecopy and email information is provided to the recipient for informational purposes only and is not intended to be the signature
of the sender for purposes of binding the sender or Law Office of Edward Chong, A Professional Corporation, or any client of the sender or the firm, to any contract
or agreement under the Uniform Electronic Transactions Act or any similar law. This e-mail message and any attachments thereto is intended only for use by the
addressee(s) named herein and may contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you are
hereby notified that any dissemination, distribution, or copying of this e-mail message is strictly prohibited. If you have received this e-mail message in error,
please immediately notify me by telephone at (213) 386-1990 and permanently delete the original and any copies of this email.




                                                                                 1
 Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 129 of 130 Page ID #:129




                LAW OFFICE OF EDWARD CHONG, APC
                       3325 WILSHIRE BOULEVARD, SUITE 1250
                          LOS ANGELES, CALIFORNIA 90010
                         TEL: (213) 386-1990 FAX: (213) 386-1800

July 1, 2020

SENT VIA EMAIL <Linda.Hoshide@wilsonelser.com>; <David.Simantob@wilsonelser.com>
Linda T. Hoshide, Esq.
David Simantob, Esq.
Wilson Elser Moskowitz Edelman & Dicker LLP
555 S. Flower Street - Suite 2900
Los Angeles, CA 90071-2407


Re:    TAAD Group, Inc. dba Protrend, Ltd. v. The Hanover Ins. Co., and Citizens
       Insurance Co, of America | LASC Case No.: 20STCV08558


Dear Ms. Hoshide and Mr. Simantob:
       As you know, this law firm serves as litigation counsel to TAAD Group, Inc. dba
Protrend, Ltd. in the case matter referenced- above.

       This correspondence is in reply to your clients’ request to consider paying my client’s
attorney fees and costs, consisting of Michael Kimm, Esq. and my bills in the amount of
$136,400.90, and reimbursing my client’s fees of the $25,000.00 sum that was paid to The Dress
Barn for settlement.

         We further enclose the key documents from the underlying copyright action, consisting
of the “counterclaim” that triggered Protrend’s jeopardy, The Dress Barn’s demand for full
indemnification, and the settlement agreement and check tendered for Protrend.




       Please contact the undersigned to discuss an amicable resolution of this matter.


                                                1
 Case 2:20-cv-06914 Document 1 Filed 07/31/20 Page 130 of 130 Page ID #:130




Very truly yours,

Law Office of Edward Chong, APC


Edward J. Chong, Esq.

cc: Michael Kimm, Esq.
Enclosures




                                     2
